DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a durometer in the range of 25 to 35”, and the claim also recites “preferably 30” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the phrase “including, but not limited to” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7-11, claim 7 recites “whereby future refurbishment of the feed roll is accomplished by replacement of selected detachable replaceable flexible feed cover sections to provide a substantially continuous improved or refurbished ‘like new’ elastomer gripping surface defined by the contiguous replaceable flexible feed cover sections.” It is unclear whether 
Regarding claims 7-11, the term “like new” in claim 7 is a relative term which renders the claim indefinite.  The term “like new” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what type of elastomer gripping surface would be considered “like new”, and what would not.
Regarding claim 15, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “a durometer in the range of 25 to 35”, and the claim also recites “preferably 30” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
The claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick (US 4,378,737 A).
Regarding claim 1, Kirkpatrick discloses an improved elastomer covered feed roll assembly, comprising: a roll core 10 having a cylindrical surface with at least one longitudinally extending keyway 22 configured as a locking slot; at least a first replaceable flexible feed cover section 12 incorporating a flexible backing 30 carrying an elastomeric coating or layer 32 defining an elastomer gripping surface; and first 40 and second 41 locking components on opposite ends of the replaceable flexible feed cover section configured to be releasably affixed to and engage a corresponding locking slot to mount and removably secure the replaceable flexible feed cover section on the cylindrical surface of the roll core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Hsueh (US 2012/0248691 A1).
Regarding claim 12, Kirkpatrick discloses a replaceable flexible feed cover section configured for releasable attachment to an improved elastomer covered feed roll assembly, comprising: (a) a flexible backing or substrate 30 carrying an elastomeric coating or layer 32 defining an elastomer gripping surface; and (b) first 40 and second 41 locking components affixed on opposite ends of the flexible backing or substrate, each configured to be releasably affixed to and engage a corresponding locking slot to mount and removably secure the replaceable flexible feed cover section on a cylindrical surface of a roll core. Kirkpatrick lacks the disclosure of wherein said elastomer gripping surface incorporates multiple feed grooves extending between the ends and along the length of the feed cover section and encircling the roll core when said replaceable flexible feed cover section is mounted on and releasably affixed to the roll core to provide an improved elastomer covered feed roll assembly. Hsueh teaches the use of such 
Regarding claim 13, the device of Kirkpatrick as modified by Hsueh comprises the replaceable flexible feed cover section of claim 12, wherein the first 40 and second 41 locking components affixed on opposite ends of the flexible backing or substrate 30 are configured to engage a selected one from a plurality of locking slots corresponding to the replaceable flexible feed cover section's selected placement; and wherein a keyway 22 is configured to draw together the opposite ends of corresponding replaceable flexible feed cover sections to form corresponding end joints. Kirkpatrick lacks the explicit disclosure of more than one keyway configured to draw together the opposite ends of corresponding replaceable flexible feed cover sections to form corresponding end joints. It would have been obvious to one having ordinary skill in the art at the time of the invention to have multiple core rolls, and thus multiple keyways, in the device of Kirkpatrick as modified by Hsueh, in order to convey sheets through a printer. 
15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Hsueh and Nishimori (US 2005/0119097 A1).
Regarding claim 15, the device of Kirkpatrick as modified by Hsueh comprises everything claimed, except the references do not specifically disclose the elastomeric layer of the feed cover having a durometer in the range of 25 to 35. Nishimori teaches the use of rubber having a durometer  within that range, in order to prevent paper powder from accumulating on the surface during paper feeding. Nishimori, par. 10-11. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the elastomeric feed cover in the device of Kirkpatrick as modified by Hsueh, as taught by Nishimori, have a durometer in the range of 25-35, in order to prevent paper powder from accumulating on the surface during paper feeding.
Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not teach or disclose the claimed subject matter. For example, Nishimori does not disclose
a roll core having a cylindrical surface having multiple longitudinally spaced and circumferentially offset elongated keyways each configured as a locking slot; [and] multiple replaceable flexible feed cover sections each incorporating a flexible backing or substrate and an elastomeric layer or coating.
Claims 2, 3, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653